Citation Nr: 1428677	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-48 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.
 
The issue(s) of entitlement to service connection for a cerebrovascular accident as due to herbicide exposure been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Deferred Rating Memo dated November 2009.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).

FINDING OF FACT

The Veteran does not meet the criteria for a diagnosis of PTSD or depression.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD and/or depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letters sent to the Veteran in August and October 2008.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in May 2011.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issues on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with the DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).


Although lay persons are competent to provide opinions on some medical issues, the specific issue of diagnosing a psychiatric disorder, to include PTSD and depression, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4. Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's claimed psychiatric disorders.

The Veteran claims that he developed PTSD and depression while serving in Vietnam.  Specifically, the Veteran claims that he experienced depression and stress from gun mount duties aboard the USS Saratoga.  In a September 2013 statement, the Veteran reported that he has recurring dreams of dead pilots and bodies lying onboard the USS Saratoga.  The Veteran also reported that he has recurring flashbacks to events in service, but did not provide additional details about these events.  Although the RO attempted to verify the Veteran's stressors, the RO determined in a July 2009 memo that it could not verify the stressors because the Veteran did not provide details of a specific incident in service.  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of PTSD, depression, or any other psychiatric diagnoses or complaints.  

Private treatment records from July 2004 note that the Veteran denied anxiety, depression or substance abuse after he suffered a stroke.  Aside from this notation, the Veteran's post-service treatment records are silent for complaints of or treatment for PTSD or depression.  

The Veteran described his symptoms as episodes of depression, recurring dreams, flashbacks, hallucinations, memory loss, problems sleeping, strokes, trouble controlling his anger and other psychotic symptoms.  The Veteran also stated that he believes his strokes were caused by stress related to these symptoms.  

In May 2011, the Veteran presented for a VA examination.  The Veteran reported that his symptoms began in 2004 as a result of his strokes, that he has had two strokes and that he has had memory loss since that time.  The Veteran reported that he was a baker/cook, but that he had to load guns in service and feared hostile military activity at that time.  The Veteran was not wounded or injured and he did not witness anyone being wounded, injured, or killed.  The Veteran's orientation was within normal limits; he showed a disturbance of mood and reported feeling sad and anxious with loss of interest and motivation.  The Veteran had persistent abnormal speech.  He had no delusions or hallucinations.  

The examiner diagnosed the Veteran with a cognitive disorder, not otherwise specified.  The examiner noted that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner also noted that the Veteran reported a fear of hostile military activity when he served as a cook on a ship in Vietnam, but that he does not meet the diagnostic criteria for a PTSD diagnosis.  The examiner noted that the Veteran's strokes have interfered with his physical health and that the Veteran is not a reliable historian because he has trouble remembering things. 

Service connection may not be granted without competent medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the Veteran does not have a current diagnosis of PTSD or depression, service connection cannot be granted for these conditions.  The Board notes that the Veteran does have a diagnosis of a cognitive disorder, not otherwise specified.  However, there is no evidence that the Veteran's cognitive disorder is related to service.  The Board also notes that Veteran has argued that service-related stress caused his strokes, but this claim has not been adjudicated by the RO and has been referred for adjudication.  

The Board acknowledges that the Veteran contends that he has PTSD and depression as a result of his experiences in Vietnam.  The Board recognizes that as a layperson, the Veteran is competent to report on matters observed or within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, diagnosing a psychiatric disability, including PTSD and depression, requires specialized training and thus, the Veteran is not competent to render a persuasive or competent medical opinion on whether he currently has or has ever suffered from a psychiatric disability caused by or otherwise related to his military service.  Jandreau, 492 F.3d at 1377 n.4.  In addition, the May 2011 VA examiner noted that the Veteran is an inaccurate historian because he has trouble remembering things.  Therefore, the Veteran's assertions in this regard do not constitute competent and persuasive evidence in support of his claims for service connection.

The Board has considered whether service connection for a psychiatric disorder, including PTSD or depression, is warranted on a presumptive basis.  Psychosis shall be presumed to have been incurred in service when the Veteran has served continuously for 90 days or more during a period of war and it manifests to a degree of 10 percent or more within one year from termination of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, although the Veteran reported that he has had episodes of depression over the last 40 years, the Veteran has not been diagnosed with psychosis and therefore, this presumption is inapplicable.  

Based upon the weight of the evidence, the Veteran did not have a diagnosis of PTSD or depression at any time during the appeal period.  As a result, the Board concludes that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, to include PTSD or depression.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD and/or depression, is denied.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD or depression is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


